                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION

K.B. BY MOTHER, NEXT FRIEND,
AND GUARDIAN T.B., ET. AL.,

                      Plaintiffs,                    Case No. 18-11795
v                                                    Honorable Thomas L. Ludington

MICHIGAN DEPARTMENT OF
HEALTH AND HUMAN SERVICES,
NICK LYON, RICHARD SNYDER,

                  Defendants.
__________________________________________/

       ORDER DENYING DEFENDANTS’ MOTION FOR RECONSIDERATION
       On June 6, 2018, Plaintiffs filed a complaint against Defendants the Michigan Department

of Health and Human Services, Nick Lyon, and Richard Snyder. Compl., ECF No. 1. Plaintiffs are

Michigan children and their families who claim that Defendants are providing them with

inadequate mental health care. Id.

       On September 7, 2018, Defendants filed a motion to dismiss Plaintiffs’ claims. ECF No.

17. The order was granted in part and denied in part. ECF No. 29. Defendants then filed a motion

for reconsideration of the Court’s order. ECF No. 31. Defendants contend that the Court

“misunderstood” the legal responsibilities of Prepaid Inpatient Health Plans and local County

Medical Health Service Programs. Id. at 1.

                                                I.

                                                A.

       Plaintiffs bring their claim as a class action on behalf of “[a]ll current or future Michigan

Medicaid beneficiaries under the age of 21 with a behavioral, emotional, or psychiatric disorder

who are or may be eligible for, but are not receiving, home and community-based services.” ECF
No. 1 at 12. Plaintiffs contend that Defendants’ failure to provide adequate mental health care

services in their homes and communities have required some Plaintiffs to enter institutions (such

as psychiatric hospitals and juvenile delinquency facilities) while the other Plaintiffs are at risk of

requiring institutionalization in the future. Id. at 3.

        Nationally, the Medicaid program is funded through joint contributions by federal and state

governments. Id. at 15. If a state wishes to participate in the Medicaid program and receive federal

funding, it must comply with certain requirements. Id. at 16. One of these requirements is that it

provide Early and Periodic Screening, Diagnosis, and Treatment services (“EPSDT”) for eligible

individuals. Id. The state of Michigan receives Medicaid funds to assist in its facilitation and

provision of health services. Id. at 15.

        Defendant the Michigan Department of Health (the “Department”) is responsible for

facilitating the Medicaid program throughout Michigan. Id. To assist in this, the Department has

contracted with ten Prepaid Inpatient Health Plans (“PIHPs”) and local County Medical Health

Service Programs (“CMHSP”) to provide health services. Id. at 17. Plaintiffs contend that the

PIHPs are not fulfilling Medicaid’s requirements and as such, the Department should be held

responsible.

                                                    B.

        In their complaint, Plaintiffs raise six claims against Defendants for violating the following:

the federal Medicaid EPSDT Mandate, the federal Medicaid reasonable promptness requirement,

the Americans with Disabilities Act, Section 504 of the Rehabilitation Act, the due process

provisions of the Medicaid Act, and due process rights under the Fourteenth Amendment. In

deciding Defendants’ motion to dismiss, the Court dismissed Count II and a portion of Count I of

Plaintiffs’ complaint. ECF No. 32. The balance of Plaintiffs’ allegations remain intact.



                                                   -2-
       In their motion for reconsideration, Defendants contend that the Court should have

dismissed Counts V and VI which contain allegations of Defendants’ violations of Plaintiffs’ rights

to notice and a hearing. ECF No. 31. Specifically, Count V provides:

       242. The Medicaid Act requires that participating states provide an opportunity for
       a fair hearing for any individual whose requests for Medicaid services have been
       denied or not provided with reasonable promptness. 42 U.S.C. § 1396a(a)(3).

       243. The Defendants have failed to establish and maintain customs, policies, and
       practices to provide Plaintiffs and members of the Plaintiff Class with adequate
       written notice of reductions, terminations, and denials of Medicaid funded intensive
       home and community-based mental health services and their rights to a pre-
       termination or reduction fair hearing, in violation of 42 U.S.C. § 1396a(a)(3), which
       is enforceable by the Plaintiffs pursuant to 42 U.S.C. § 1983.

ECF No. 1 at 57.

       The complaint cites to 42 U.S.C. §1396a(a)(3) which provides that a “State plan for

medical assistance must -- provide for granting an opportunity for a fair hearing before the State

agency to any individual whose claim for medical assistance under the plan is denied or is not

acted upon with reasonable promptness.” The federal regulation 42 C.F.R. §431.210 requires the

State to give the individual notice of this opportunity for a hearing. The notice must contain:

       (a) A statement of what action the agency, skilled nursing facility, or nursing
       facility intends to take and the effective date of such action;
       (b) A clear statement of the specific reasons supporting the intended action;
       (c) The specific regulations that support, or the change in Federal or State law that
       requires, the action;
       (d) An explanation of—
               (1) The individual’s right to request a local evidentiary hearing if one is
               available, or a State agency hearing; or
               (2) In cases of an action based on a change in law, the circumstances under
               which a hearing will be granted; and
       (e) An explanation of the circumstances under which Medicaid is continued if a
       hearing is requested.



                                                -3-
42 C.F.R. §431.210. Plaintiffs’ complaint does not allege that Defendants are not providing

individuals with these hearings. Rather, the complaint contends that Defendants are not providing

individuals notice of their right to a hearing when their benefits are to be reduced, terminated, or

denied. ECF No. 1 at 57.

                                                C.

       In Defendants’ reply brief to their motion to dismiss, they attempted to absolve themselves

of responsibility by arguing that

       [B]efore reaching a full administrative hearing, there are review mechanisms
       through the CMHs, to the PIHPs, each of which requires appropriate notices. Each
       such notice can and should be addressed by the agency that issued it. Unless that
       action and notice is brought to the Department through the appropriate channels,
       Plaintiffs cannot show that the Department violated the U.S. Constitution or federal
       law by failing to review each such action or notice individually.
ECF No. 21 at 6–7. The Court disagreed and held that Defendants’ responsibilities were not

absolved simply by delegating their responsibilities to the CMHs and PIHPs. The Court’s opinion

provides:

       [A] contractual relationship with the PIHPs does not absolve Defendants of
       assuring or auditing to be sure that the requirements of the Medicaid Act are being
       met. Here, Defendants represent that they have delegated some of their notice and
       hearing responsibilities to the CMHs and PIHPs. Delegation of these
       responsibilities is permissible, but it does not excuse the Department from its
       obligation to provide notice and a hearing. If notice is not given or is defective due
       to the CMH or a PIHP, the Department is still responsible because the obligation to
       the individual recipient ultimately lies with the Department. Defendants have not
       demonstrated that the Medicaid Act or the Constitution remove the burden from
       them by virtue of delegating the responsibility to a CMH or a PIHP.

ECF No. 29 at 21.

                                                II.

       Defendants have now filed a motion for reconsideration. Pursuant to Eastern District of

Michigan Local Rule 7.1(h), a party may file a motion for reconsideration of a previous order, but

must do so within fourteen days of the order’s entry. A motion for reconsideration will be granted

                                               -4-
if the moving party shows: “(1) a palpable defect, (2) the defect misled the court and the parties,

and (3) that correcting the defect will result in a different disposition of the case.” Michigan Dept.

of Treasury v. Michalec, 181 F. Supp. 2d 731, 733-34 (E.D. Mich. 2002) (quoting E.D. Mich. LR

7.1(g)(3)). A “palpable defect” is “obvious, clear, unmistakable, manifest, or plain.” Id. at 734

(citing Marketing Displays, Inc. v. Traffix Devices, Inc., 971 F. Supp. 2d 262, 278 (E.D. Mich.

1997)). “[T]he Court will not grant motions for rehearing or reconsideration that merely present

the same issues ruled upon by the Court, either expressly or by reasonable implication.” E.D. Mich.

L.R. 7.1(h)(3). See also Bowens v. Terris, No. 2:15-CV-10203, 2015 WL 3441531, at *1 (E.D.

Mich. May 28, 2015).

                                                 III.

       Defendants contend that “the Court appears to have misunderstood the role of the

Community Mental Health (CMH) agencies whose decision – or alleged inactions – Plaintiffs ask

this Court to correct.” ECF No. 31 at 1. Defendants’ main argument for reconsideration centers

on the Court’s finding that Defendants’ notice and hearing responsibilities were not absolved

simply by delegating those responsibilities to the CMHs and PIHPs..

                                                 A.

       Defendants argue that as medicaid managed care organizations (“MCO”), the CMHs and

PIHPs have an independent statutory obligation to provide notice to an enrollee when they receive

an adverse benefit determination. 42 U.S.C. §1396b(m) defines a MCO as

       [A] health maintenance organization, an eligible organization with a contract under
       section 1395mm…, a provider sponsored organization, or any other public or
       private organization…and--

               (i) makes services it provides to individuals eligible for benefits under this
               subchapter accessible to such individuals, within the area served by the
               organization, to the same extent as such services are made accessible to



                                                -5-
               individuals (eligible for medical assistance under the State plan) not
               enrolled with the organization…

42 U.S.C. §1396b(m)(1)(A).

       The notice and hearing obligations of managed care organizations is found under 42 U.S.C.

§1396u-2(b)(4) which provides

       Each medicaid managed care organization shall establish an internal grievance
       procedure under which an enrollee who is eligible for medical assistance under the
       State plan under this subchapter, or a provider on behalf of such an enrollee, may
       challenge the denial of coverage of or payment for such assistance.

       42 C.F.R. §438.404 addresses the requirements of timeliness and adequacy of the notice of

an adverse benefit determination. It provides

   (a) Notice. The MCO, PIHP, or PAHP must give enrollees timely and adequate notice
       of an adverse benefit determination in writing consistent with the requirements
       below and in §438.10.

   (b) Content of notice. The notice must explain the following:

       (1) The adverse benefit determination the MCO, PIHP, or PAHP has made or
           intends to make.

       (2) The reasons for the adverse benefit determination, including the right of the
           enrollee to be provided upon request and free of charge, reasonable access to
           and copies of all documents, records, and other information relevant to the
           enrollee’s adverse benefit determination. Such information includes medical
           necessity criteria, and any processes, strategies, or evidentiary standards used
           in setting coverage limits.

       (3) The enrollee’s right to request an appeal of the MCO’s, PIHP’s, or PAHP’s
           adverse benefit determination, including information on exhausting the MCO’s,
           PIHP’s, or PAHP’s one level of appeal described at §438.402(b) and the right
           to request a State fair hearing consistent with §438.402(c).
42 C.F.R. §438.404.

       If a MCO issues an adverse benefit decision, a party may appeal the decision within the

MCO. If the decision is upheld on appeal, a party may request a hearing with the state to review

the MCO’s decision. 42 C.F.R. §438.402(a)–(c) (“Each MCO, PIHP, and PAHP must have a


                                                -6-
grievance and appeal system in place for enrollees…An enrollee may file a grievance and request

an appeal with the MCO, PIHP, or PAHP. An enrollee may request a State fair hearing after

receiving notice under § 438.408 that the adverse benefit determination is upheld…”).

                                                  B.

       Defendants contend that Plaintiffs have not adequately pled a violation by Defendants of

their notice and hearing obligations because Plaintiffs have not alleged any inadequacy by the

PIHPs or CMHs. Defendants argue that:

       From what the Department has learned, none of the Plaintiffs has filed state fair
       hearing requests alleging that PIHPs failed to comply with the notice and timing
       requirements of §438.408. Yet, they did not explain how their failure to request
       PIHP-level reviews supports their claim that the Department violated their due
       process rights…

       Thus, when Plaintiffs complain about decisions or inactions made in the first
       instance by the CMHs that help to pay for their care - and do not allege that they
       availed themselves of even PIHP-level review, they must plead - and ultimately
       show - that those entities violated this (and related) regulations when they
       interacted with Plaintiffs. Yet, Plaintiffs have not sued their PIHPs and/or CMHs,
       nor have they pleaded any violation of these key provisions.

Id. at 5–7 (emphasis added).

       At this stage of litigation, Plaintiffs are required to only plead their allegations. They are

not required to prove them. A pleading does not require “detailed factual allegations” to survive

dismissal. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). In essence, the pleading

“must contain sufficient factual matter, accepted as true, to state a claim to relief that is plausible

on its face.” Iqbal, 556 U.S. at 678 (quotations and citation omitted). In their complaint, Plaintiffs

do not explain the specific process by which Defendants failed to provide them notice. However,

they included sufficient facts (including discussion of PIHPs and CMHs) supporting their

allegations that Defendants did not provide adequate notice and hearing.




                                                 -7-
       Defendants have presented various factual arguments supporting their contention that the

PIHPs and CMHs are initially responsible for providing notice and hearing. The factual arguments

may have merit, but a motion to dismiss is not the appropriate stage of litigation to determine the

merits of these factual arguments. For example, Defendants present four exhibits that they contend

prove that four of the seven Plaintiffs received notice from CMHs of a change in benefits, but that

the four Plaintiffs did not file any PIHP-level reviews. This does not resolve the issue of whether

Defendants may still be liable or whether the notices from the CMHs were adequate. It also does

not address the remaining three Plaintiffs and whether they received adequate notice. The

possibility exists that some Plaintiffs exhausted their appeals before the PIHPs and CMHs and that

the Defendants were subsequently deficient in performing their notice and hearing duties.

       Defendants have also identified authority indicating that PIHPs and CMHs have an

independent statutory obligation to ensure that enrollees are provided notice when their benefits

are adversely affected. However, Defendants do not address their agency relationship with the

PIHPs and CMHs. Though the PIHPs and CMHs have an independent statutory obligation,

Defendants have not demonstrated that delegation to the PIHPs and CMHs is the equivalent of

absolution of the state’s obligation to provide notice and a hearing under 42 U.S.C. §1396a(a)(3)

and 42 C.F.R. §431.210.

       Defendants have not demonstrated that the Court committed a palpable defect in partially

denying Defendants’ motion to dismiss. Accordingly, Defendants’ motion for reconsideration will

be denied.

                                                C.

       Defendants explain that it was not their intent to misconstrue Plaintiff’s allegations. They

quote from the Court’s order as follows:



                                               -8-
       Plaintiff’s complaint does not allege that Defendants are not providing individuals
       with these hearings. Rather, the complaint contends that Defendants are not
       providing individuals notice of their right to a hearing when their benefits are to be
       reduced, terminated, or denied.

ECF No. 29 at 19 (emphasis in original). Defendants explain that in their motion to dismiss they

“did not seek to recast Plaintiff’s position, but rather to give the Court a more complete picture of

the process available to Plaintiff.” ECF No. 31 at 2. They then request that “[t]o the extent that the

Court based its decision on its understanding that the Department misconstrued Plaintiff’s claim,

the Department asks that it reconsider its denial of the motion to dismiss.” Id. at 3. The order

denying Defendants’ motion to dismiss was not based on this concern. Accordingly, Defendant’s

motion for reconsideration will not be granted on this basis.

                                                 IV.

       Accordingly, it is ORDERED that Defendants’ motion for reconsideration, ECF No. 31,

is DENIED.



               Dated: May 24, 2019                              s/Thomas L. Ludington
                                                                THOMAS L. LUDINGTON
                                                                United States District Judge




                                                -9-
